                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 RAUL CHAVEZ,
      Petitioner,

           v.
                                                               No. 3:19-cv-323 (JAM)
 UNITED STATES OF AMERICA,
      Respondent.



                  ORDER DISMISSING MOTION FOR POST-CONVICTION
                           RELIEF WITHOUT PREJUDICE

          Raul Chavez has moved for post-conviction relief pursuant to 28 U.S.C. § 2255 at the

same time that his direct appeal from his conviction is pending. I conclude that the best way

forward in this case is to dismiss the section 2255 motion without prejudice to its renewal either

after the direct appeal is decided or before that time, provided it is accompanied by a statement

from Chavez expressly requesting that I adjudicate the motion prior to the determination of his

appeal.

                                           BACKGROUND

          On January 11, 2017, the Court sentenced Raul Chavez to a term of 144 months of

imprisonment following his conviction after a guilty plea on a charge of conspiracy to possess

with intent to distribute five kilograms or more of cocaine. See United States v. Chavez, No.

3:14-cr-185-JAM-1, Doc. #489 (D. Conn. Jan. 13, 2017); see also United States v. Chavez, 2015

WL 1650838 (D. Conn. 2015) (describing background facts).

          By letter dated January 17, 2017, Chavez filed a notice of appeal from his conviction. See

Chavez, No. 3:14-cr-185-JAM-1, Doc. #504. The Second Circuit’s docket reflects that on

February 27, 2017, the Second Circuit granted the motion of Chavez’s retained trial counsel—




                                                  1
Attorney Scott Gleason—to be relieved on the ground that Chavez no longer wanted Gleason to

represent him. See United States v. Chavez, No. 17-264, Doc. #15, 16 (2d Cir. 2017). The

Second Circuit’s order directed Chavez to advise whether he had retained new counsel, whether

he wished to proceed pro se, or whether he desired the Court to appoint counsel pursuant to the

Criminal Justice Act of 1964. Chavez, No. 17-264, Doc. #16. Although Chavez subsequently

filed a request for appointment of counsel, the Second Circuit entered an order on May 8, 2017,

striking his request from the docket because it did not comply with the Court’s prescribed filing

requirements. Chavez, No. 17-264, Doc. #28. The Second Circuit also entered an order on April

17, 2017, advising that Chavez’s submission was overdue and that his appeal would be dismissed

effective May 5, 2017, if he had not responded in the proper form by that date. Chavez, No. 17-

264, Doc. #25.

       Chavez did not respond to these directives, and his appeal remained in appellate

purgatory without activity for nearly two more years on the Second Circuit’s docket. At last, on

April 18, 2019, the Government moved to dismiss the appeal on grounds of Chavez’s failure to

prosecute. Chavez, No. 17-264, Doc. #44. Chavez did not oppose or respond to this motion, but

the Second Circuit denied the motion on August 8, 2019, and directed the Clerk of Court to

appoint counsel for Chavez unless he advised within 30 days that he wished to proceed pro se.

Chavez, No. 17-264, Doc. #55.

       In the meantime, on March 1, 2019, Chavez filed before me the instant pro se motion for

post-conviction relief pursuant to 28 U.S.C. § 2255. Doc. #1. He claims in principal part that his

counsel rendered constitutionally ineffective assistance of counsel. Ibid. On April 19, 2019, the

Government filed an opposition to the motion. Doc. #5. Chavez has not filed any reply or other

response to the Government’s submission.




                                                 2
                                            DISCUSSION

         A federal district court has discretion to dismiss a prisoner’s section 2255 motion without

prejudice as premature if it is filed while a direct appeal is pending. See United States v. Jiau,

536 F. App’x 140, 141-42 (2d Cir. 2013). Dismissal is appropriate not because there is an

outright jurisdictional bar to a district court’s consideration of a section 2255 motion while a

direct appeal is pending, but for reasons of judicial economy because a direct appeal may moot

or nullify grounds for a district court’s ruling on a section 2255 motion. See United States v.

Outen, 286 F.3d 622, 632 (2d Cir. 2002); Castillo v. United States, 2017 WL 2297016 (S.D.N.Y.

2017).

         Dismissal without prejudice may well be in a prisoner’s interest. Because the law

generally limits a prisoner to only one section 2255 motion, see 28 U.S.C. § 2255(h), the

prisoner may place himself at a disadvantage by litigating matters in a section 2255 motion prior

to knowing the outcome of his appeal and when additional grounds for relief or a change in law

may also become apparent in the interim. If the prisoner awaits the outcome of the appeal, he

may seek leave to amend his section 2255 motion to the extent that there emerge other potential

grounds for relief.

         On the other hand, a prisoner may believe his best chance for speedy and effective relief

is by way of a section 2255 motion, rather than waiting out the potentially lengthy time for an

appeal to be decided. Such circumstances may convince a prisoner to seek to forego any possible

benefit from knowing the outcome of his direct appeal before pressing forward with his section

2255 motion.

         On balance, I conclude that it would be premature for me to adjudicate Chavez’s section

2255 motion while the direct appeal remains pending unless Chavez expressly requests that I




                                                  3
adjudicate his motion before the direct appeal is decided. If he does so, he should make clear

why he prefers an early adjudication of his section 2255 motion and why judicial economy and

the interests of justice would favor early adjudication of his section 2255 motion. Now that

Chavez will soon have counsel appointed to represent him for purposes of his direct appeal, he

should consult with this counsel about what course of action would best serve his interests. 1

                                                  CONCLUSION

         For the foregoing reasons, the Court DISMISSES without prejudice Chavez’s motion for

post-conviction relief. The Clerk of Court shall administratively close this case subject to

Chavez’s filing of a motion to reopen. The case shall be re-opened at such time that Chavez files

a request for the Court to adjudicate his motion, whether prior to the conclusion of his direct

appeal or afterwards. Because Chavez cannot make a substantial showing that the Court’s

interim disposition of this motion results in the denial of a constitutional right, see 28 U.S.C. §

2253(c)(2), no certificate of appealability shall enter.

         It is so ordered.

         Dated at New Haven this 13th day of September 2019.


                                                               /s/ Jeffrey Alker Meyer
                                                               Jeffrey Alker Meyer
                                                               United States District Judge




1
  One additional complication is uncertainty about Chavez’s present whereabouts. Both this Court’s docket and the
Second Circuit’s docket reflect that recent mailings to Chavez at prior places of incarceration have gone
undelivered. The federal Bureau of Prisons “Inmate Locator” webpage reflects without more detail that Chavez
(Inmate #22601-014) is subject to a release date of March 7, 2025, but is “NOT IN BOP CUSTODY.” See Inmate
Locator, FED. BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Sept. 13, 2019). The U.S.
Attorney’s Office is requested to inquire of Chavez’s whereabouts and to promptly advise the Clerks of Court for
the District of Connecticut and for the Second Circuit of his mailing address so that appropriate notice may be given
to Chavez of the status of his legal proceedings and so that Chavez’s appellate counsel may contact him.


                                                          4
